Case 1:18-cv-23919-CMA Document 34 Entered on FLSD Docket 11/08/2018 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-23919-CIV-ALTONAGA/Goodman

  BISMARCK JOSE FRECH GONZALEZ,

         Plaintiff,
  v.

  MJM STRUCTURAL CORP., et al.,

        Defendants.
  _____________________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE came before the Court upon the minute entry of the settlement conference

  in this matter before the Magistrate Judge Jonathan Goodman indicating the parties reached a

  settlement in this matter [ECF No. 33], filed on November 8, 2018. The Court having carefully

  reviewed the file, and being otherwise fully advised, it is

         ORDERED AND ADJUDGED that the above-styled action is administratively

  CLOSED without prejudice to the parties to file a stipulation for dismissal within thirty (30)

  days of the date of this Order. The Clerk shall CLOSE this case for administrative purposes

  only. Any pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Miami, Florida, this 8th day of November, 2018.




                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
